Order entered July 2, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00548-CV

                            IN THE INTEREST OF S.V., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-11968-V

                                             ORDER
       Appellant appeals from the trial court’s May 6, 2019 Order Modifying Parent-Child

Relationship and Confirming Child Support Arrearages. Appellant filed both a timely request

for findings of fact and conclusions and law and notice of past-due findings of fact and

conclusions of law. To date, they have not been filed. Before the Court is appellant’s June 17,

2019 motion for new trial due to failure to file findings of fact and conclusions of law. Appellant

requests this Court either order a new trial or, alternatively, order the trial court to make findings

of fact and conclusions of law.

       We GRANT appellant’s motion as follows. We ORDER the Honorable David Lopez,

Presiding Judge of the 256th Judicial District Court, to make written findings of fact and

conclusions of law within twenty days of the date of this order. We ORDER Felicia Pitre,

Dallas County District Clerk, to file, within twenty-five days of the date of this order, a
supplemental clerk’s record containing the trial court’s written findings of fact and conclusions

of law.

          We DIRECT the Clerk of this Court to send a copy of this order to Judge Lopez, Ms.

Pitre, and all parties.

          We ABATE this appeal to allow the trial court an opportunity to comply with this order.

The appeal will be reinstated in thirty days or when the requested supplemental clerk’s record is

filed, whichever occurs sooner.

                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE